The opinion of the Court was delivered by
Watkins, J.
The accused was indicted, tried and convicted of burglary and larceny, committed in the night time of the 24th of January, 1886, and from a sentence by the court to fourteen years’ imprisonment in the penitentiary, in pursuance of the verdict of the jury, has appealed.
The indictment charges, in substance, that Charles Johnson and Nathan Taylor did, on the 24th of January, 1886, feloniously break and enter, in the night-time, the dwelling-house of Cyprien Guidrey, and therefrom did take, steal and carry away one gold watch, of the value of twenty-four dollars, the property of one Henry Guidrey, therein being found at the time.
Under circumstances quite similar to those recited in the case No. 1261 — same parties — the trial judge permitted the State to prove, by Joseph Toups, a state of facts indicating that the accused had, at a different time aqd place, stolen from him a cooked turkey, under similar instructions to those he had given in the case last cited.
For the reasons assigned in that case — State of Louisiana vs. Charles Johnson, No. 1261 — it is ordered, adjudged and, decreed that the verdict of the jury and sentence of the court be annulled, avoided and reversed; and that the cause be remanded and reinstated for further proceedings according to law.